Citation Nr: 1111764	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to February 1973.  He also served in the Maine Army National Guard from December 1979 to April 1998, and had periods of active duty for training (ACDUTRA) during that service.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Togus, Maine Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for type II diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam.

2.  In August 1984 and June 1989, the Veteran had National Guard ACDUTRA at Canadian Forces Base (CFB) Gagetown in New Brunswick, Canada.

3.  Herbicides including Agent Orange were tested at CFB Gagetown in 1966 and 1967.

4.  The evidence does not establish that the Veteran was actually exposed to herbicides during his active duty or during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for establishing service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided preadjudication VCAA notice in letters issued in November 2005 and March 2006.  In those letters, the RO advised the Veteran what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In the March 2006 letter, the RO also advised the Veteran how VA determines disability ratings and effective dates and the type of evidence to establish such.  The case was last adjudicated in July 2007.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service medical records, and service records regarding herbicide use at a location where the Veteran had National Guard training.  In addition, the Veteran submitted various articles.

The Board acknowledges that the Veteran has not been provided a VA examination relevant to this service connection claim.  As the Board will explain in greater detail in the following decision, VA does not have a duty to provide an examination in this case.  There is evidence that the Veteran currently has type II diabetes mellitus.  The evidence does not establish, however, that he had symptoms of diabetes during any of his service, nor has actual exposure to herbicides been established.  Thus, a remand for a VA examination is not required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Diabetes

The Veteran has type II diabetes mellitus.  Private medical treatment records show that his diabetes was diagnosed in 2005.  He contends that his diabetes developed as a result of herbicide exposure during service.  The Veteran's Maine Army National Guard service included annual attendance of a two-week training period.  Service records confirm that two such periods in the Veteran's service, from August 10 to 24, 1984, and from June 1 to 16, 1989, were held at Canadian Forces Base (CFB) Gagetown, in New Brunswick, Canada.  The Veteran asserts that he was exposed to herbicides during those training periods at CFB Gagetown.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA.  38 U.S.C.A. § 101(24)(B) (West 2002).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously on active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Additionally, in some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

Service connection may be established for type II diabetes mellitus if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has conceded that he does not meet the requirements for establishing service connection for diabetes on a presumptive basis under the provisions of 38 C.F.R. § 3.309(e).  He does not contend that he served in Vietnam or Korea, or that he was exposed to herbicides during his active duty.  Rather, he contends his exposure occurred during ACDUTRA at CFB Gagetown from August 10 to 24, 1984, and from June 1 to 16, 1989 and that he is entitled to direct service connection.  

The Veteran has submitted news reports and other information regarding the history of herbicide use at CFB Gagetown.  CFB Gagetown is a very large training facility, and it was created on land characterized by dense forest.  The base was opened in 1952, and most of the original deforestation was accomplished by mechanical clearing.  The use of chemical herbicides was begun in 1956, to keep brush out of cleared areas.  Some herbicides containing dioxin were used from 1956 until the 1980s.  In 1966 and 1967, testing of herbicides containing dioxin, including Agent Orange and Agent Purple, was performed at Gagetown.  

In September 2006, the RO sought information from the U. S. Army and Joint Services Records Research Center (JSRRC).  The RO asked JSRRC for assistance in confirming that the Veteran was exposed to herbicides during his National Guard duty at CFB Gagetown during his training periods in August 1984 and June 1989.  In December 2006, JSRRC responded that a technical report shows that herbicides including Agent Orange were tested at CFB Gagetown during the period of December 1966 to October 1967.  JSRRC stated that they were unable to verify that there was any testing or storage of any chemicals at CFB Gagetown during the periods from August 10 to 24, 1984, and from June 1 to 16, 1989.

The evidence reflects that although Agent Orange was used at CFB Gagetown, such occurred many years before the Veteran's periods of ACDUTRA there.  JSRRC was unable to verify that there was any testing or storage of any chemicals at CFB Gagetown during the Veteran's periods of ACDUTRA.  The Veteran's claim centers around his presence at a base where herbicides were used at some point in time.  He has not alleged that he handled such herbicides or was present when such were being used by others.  Nor has he explained exactly how he was exposed.  Unlike the presumptive exposure conceded for veterans who served on land in Vietnam, mere presence at a large base years after herbicides were tested there is insufficient to establish actual herbicide exposure.  None of the evidence submitted by the Veteran provides competent evidence that he was actually exposed to herbicides his two periods of ACDUTRA.  JSRRC was unable to verify his exposure to herbicides, and there is no competent evidence establishing that he was, in fact, exposed. 

Moreover, medical records from the Veteran's 1967 to 1973 period of active duty do not show any irregular sugar levels on urinalysis, nor any complaints or findings of diabetes.  There is no evidence that the Veteran's current diabetes began during that service or within one year following discharge from service.  Rather, the records reflect he was diagnosed with diabetes in 2005.

Medical records from the Veteran's National Guard service do not show any complaints or treatment during the training periods in August 1984 and June 1989.  There is no evidence that the Veteran had signs of diabetes during either of those training periods.

Medical evidence does not show signs of diabetes soon after the Gagetown training sessions.  The Veteran's serum glucose levels were within normal limits on testing in May 1988 and March 1992.  On testing in March 1995, his fasting blood sugar level was slightly above the normal range.

Records of private medical treatment from the late 1990s forward reflect the Veteran's reports of family history of type II diabetes mellitus.  The Veteran received treatment for several disorders, but he was not diagnosed with diabetes until 2005.  No physician has mentioned or supported any connection between his diabetes and any chemical exposure or any event during active service or National Guard training.

Upon consideration of the evidence, the Board concludes that there is no evidence of diabetes during active duty or within one year following such service, no evidence of diabetes during his periods of ACDUTRA, and no competent evidence establishing the Veteran's exposure to herbicides during service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for diabetes mellitus is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


